DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Specie I – claims 1 – 11, directed to vision correction system.
Specie II – claims 12 and 13, directed to diagnostic equipment for determining vision condition.
The species are independent or distinct because of the reasons listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim are generic.

the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Cindy Troutt on 09/08/2021 a provisional election was made without traverse to prosecute the invention of Specie I, claims 1 – 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoyskekh (US 2020/0275071).

claim 1, Zavoyskekh discloses a head mounted system (fig. 2) comprising: an eye imaging device (eye scanner 207 of fig. 2 [0048] correspondent to 900 of figs. 9a and 9b [0062 – 0066]) configured to image an eye of a wearer of the head mounted system (scanning each eye of the user, [0048][0062 – 0066]); a periphery imaging device configured to image a periphery of the wearer (cameras 203 and 205 of fig. 2 [0068]); a display device configured to display, toward the wearer (display 400 of fig. 2 [0068]), a peripheral image of the periphery of the wearer imaged by the periphery imaging device (display means (e.g. the retinal projector 208 or display screen 400) then display the images captured by the forward exterior cameras, and optionally by the peripheral exterior cameras [0068]); and a control device (a processor (not shown) [0048]) configured to adjust display of the peripheral image on the display device based on an eye image of the eye of the wearer imaged by the eye imaging device (performing visual enhancement based on user’s visual region of interest [0068 – 0071]).  
As to claim 2 (dependent on 1), Zavoyskekh discloses the system, wherein the control device adjusts the display of the peripheral image on the display device by changing a display parameter of the display device (displaying zoomed out scene by using data from peripheral cameras 205 [0071]).  
As to claim 3 (dependent on 1), Zavoyskekh discloses the system, wherein the head mounted system can operate in a plurality of modes including a determination mode in which the eye imaging device images the eye (vision correction [0062 – 0066]), and a use mode in which the periphery imaging device images the periphery, and the display device displays the peripheral image (vision enhancement [0068 – 0071]).  
claim 4 (dependent on 1), Zavoyskekh discloses the system, wherein the control device (a processor (not shown) [0048]) adjusts display of the peripheral image (performing vision enhancement, such as zooming [0068 – 0071]), based on the eye image imaged during display of the peripheral image on the display device (based on user's visual region of interest detected during display [0069 – 0070]).  
As to claim 5 (dependent on 1), Zavoyskekh discloses the system, wherein the control device determines a characteristic of the eye based on the eye image (detecting user's visual region of interest [0069 – 0070]), and adjusts display of the peripheral image on the display device based on the characteristic of the eye (display presents digitally enhanced peripheral image [0069 -0070]).  
As to claim 6 (dependent on 5), Zavoyskekh discloses the system, wherein the characteristic of the eye includes at least one of squint, color blindness, night blindness, sight, and astigmatism (user's visual region of interest [0069] corresponds to sight). 
As to claim 10 (dependent on 1), Zavoyskekh discloses the system, wherein at least one of the eye imaging device, the periphery imaging device, and the display device is detachable from the head mounted system (the cameras and the display means may be on different devices [0068]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoyskekh in view of Mar et al. (US 2013/0250086).
As to claim 7 (dependent on 1), Zavoyskekh discloses the system, wherein 
the control device determines based on the eye image whether the eye has abnormality (detecting vision abnormality during vision correction [0062 – 0066), and adjusts a position of the peripheral image displayed on the display device in a case where the control device determines that the eye has abnormality (correcting displayed image for vision abnormality [0062 – 0071]), but fails to disclose that detected vision abnormality is a squint.
In the same field of endeavor, Mar discloses detecting squint as vision abnormality (identifying eye squint [0014]) and correcting displayed image (magnifying data on screen [0014 – 0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zavoyskekh and the teachings of Mar, such that eye squint was detected and displayed image was corrected as disclosed by Mar, with motivation to assist the user with viewing data displayed on the screen (Mar, [0011]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoyskekh in view of Roshan et al. (US 2018/0333092).
As to claim 8 (dependent on 1), Zavoyskekh discloses the system, that allows the wearer to recognize a color of the peripheral image displayed on the display device 
In the same field of endeavor, Roshan discloses a system for determining color blindness based on the eye image (performing color blindness test of the eye in real time [0032], [0037 - 0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zavoyskekh and the teachings of Roshan, such that color blindness was determined from the eye image as disclosed by Roshan, with motivation to provide an affordable and portable device which in addition to ophthalmologists, patients in remote areas can have access to and use it easily for determining color blindness condition (Roshan, [009 – 0011]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoyskekh in view of Uhlhorn (US 7,744,216).
As to claim 9 (dependent on 1), Zavoyskekh discloses the system, that adjusts one of lightness and luminance of the peripheral image displayed on the display device in a case where the control device determines that the eye has night blindness (performing night blindness correction [0072]), but fails to disclose that the control device determines that the eye has night blindness based on the eye image.
In the same field of endeavor, Uhlhorn discloses determining that the eye has night blindness based on the eye image (determining night blindness based on eye pupil image and compensating night blindness accordingly, col. 9, lines 24 – 65).
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoyskekh in view of Bombard et al. (US 2019/0056780).
As to claim 11 (dependent on 1), Zavoyskekh discloses the system, wherein the control device (processor (not shown) [0048]) adjusts display of the peripheral image on the display device (performing vision enhancement, such as zooming [0068 – 0071] based on user's visual region of interest detected during display [0069 – 0070]), but fails to disclose that processing is performed on a server, such that eye image is transmitted to a server and image is adjusted based on response from the server.
In the same field of endeavor, Bombard discloses adjusting display of an image on HMD with processing performed on a server (rendering device is implemented as a server [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zavoyskekh and the teachings of Bombard such that processing was performed on a server, such that eye image was transmitted to a server and displayed image was adjusted based on response from the server, with motivation to provide a simple design choice alternative 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623